Citation Nr: 1020259	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-34 036	)	DATE
	)
	)


THE ISSUE

Whether a July 3, 1984, Board decision was clearly and 
unmistakably erroneous (CUE) for failing to assign higher 
disability ratings for bilateral varicose veins and 
thrombophlebitis of the left lower extremity and 
thrombophlebitis of the right lower extremity and denying 
entitlement to a total disability rating based on individual 
unemployability (TDIU).

(The issues of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C. § 1318 and 
entitlement to service connection for the cause of the 
Veteran's death are the subject of another decision under a 
different docket number.)


REPRESENTATION

Moving party represented by:  Michael Zimecki, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Moving party


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to February 
1954.  The Veteran died on August [redacted], 2006.  The moving party 
is the Veteran's surviving spouse.  

The moving party filed a motion in October 2008, for the 
purposes of receiving DIC benefits under 38 U.S.C.A. § 1318, 
to revise or reverse, based on CUE, a July 1984 Board 
decision denying the claims of entitlement to a disability 
rating in excess of 30 percent for bilateral varicose veins, 
entitlement to a disability rating in excess of 10 percent 
for thrombophlebitis of the right lower extremity, 
entitlement to a disability rating in excess of 10 percent 
for thrombophlebitis of the left lower extremity, and 
entitlement to a TDIU.  38 U.S.C.A. §§ 5109A, 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2009).

A hearing was held on August 11, 2008, in Pittsburgh, 
Pennsylvania, before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
the hearing is in the claims file.




FINDINGS OF FACT

1.  The July 1984 Board decision denied entitlement to a 
disability rating in excess of 30 percent for bilateral 
varicose veins, entitlement to a disability rating in excess 
of 10 percent for thrombophlebitis of the right lower 
extremity, entitlement to a disability rating in excess of 10 
percent for thrombophlebitis of the left lower extremity, and 
entitlement to a TDIU.  

2.  It is not shown that the correct facts were not before 
VA, or that statutory or regulatory provisions extant at the 
time were misapplied, in the July 1984 decision; it is not 
shown that there was any error of fact or law in that 
decision but for which the outcome of the claim would have 
been manifestly different (i.e., the schedular rating would 
have been increased, or TDIU would have been granted).


CONCLUSION OF LAW

The July 1984 Board decision that denied entitlement to a 
disability rating in excess of 30 percent for bilateral 
varicose veins, entitlement to a disability rating in excess 
of 10 percent for thrombophlebitis of the right lower 
extremity, entitlement to a disability rating in excess of 10 
percent for thrombophlebitis of the left lower extremity, and 
entitlement to a TDIU does not contain CUE.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. § 20.1403 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The VCAA is not applicable to requests for revision of a 
final decision based on CUE because that matter involves an 
inquiry based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 
at para. 7 (July 6, 2001) (VA does not have 'a duty to 
develop' in a CUE case because 'there is nothing further that 
could be developed'); see also Livesay v. Principi, 14 Vet. 
App. 324, 326 (2001) (Ivers, J., concurring) (noting that, 
during oral argument in Holiday v. Principi, 14 Vet. App. 280 
(2001), counsel for VA made ill-advised concessions with 
respect to the broad applicability of VCAA).

LAW AND ANALYSIS

I.	CUE

The moving party claims CUE in the July 1984 Board decision 
that denied entitlement to a disability rating in excess of 
30 percent for bilateral varicose veins, entitlement to a 
disability rating in excess of 10 percent for 
thrombophlebitis of the right lower extremity, entitlement to 
a disability rating in excess of 10 percent for 
thrombophlebitis of the left lower extremity, and entitlement 
to a TDIU.  The moving party's motion is not exactly clear on 
what grounds she claims CUE.  To paraphrase the moving party, 
she claimed that the Board failed to apply or follow the 
requirements of relevant regulations and failed to assign a 
disability rating that was required by the clear and 
undisputed evidence of record.  Furthermore, in the 
accompanying brief, the moving party claims the following:  
that the Board did not consider whether the Veteran was 
entitled to TDIU through extraschedular consideration, that 
VA was put on notice that the Veteran was in receipt of 
Social Security Administration (SSA) disability benefits and 
did not obtain records or consider the SSA disability 
determination that the Veteran was not able to secure a 
substantially gainful occupation, that the Board did not 
consider the opinions of the private physicians that 
determined that the Veteran was 100 percent disabled, that 
the Board should have rated the Veteran with a higher 
disability rating for bilateral varicose veins and 
thrombophlebitis of the lower extremities based on the 
favorable medical evidence of record.  

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding, 
including decisions of the degree of disability, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion or upon request 
of a moving party at any time after the decision is made.  38 
U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of 
prior Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice codified at 38 
C.F.R. §§ 20.1400-1411 (2009).

Generally, clear and unmistakable error (CUE) is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Generally, review for clear and unmistakable error in a prior 
Board decision must be based on the record and the laws that 
existed when that decision was made.

Rule 1403 offers the following examples of situations that 
are not CUE. (1) Changed diagnosis.  A new medical diagnosis 
that 'corrects' an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

38 C.F.R. § 20.1403.  (Authority: 38 U.S.C.A. § 501(a), 
7111).

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).  
'Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts.' Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors 'are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.' Russell, 3 Vet. App. 310 
(1992).  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The Board acknowledges the moving party and her 
representative's assertions, but for the reasons explained 
below, finds that the correct facts, as they were known at 
that time were before the Board at the time of the July 1984 
decision, and that the Board correctly applied the statutory 
and regulatory provisions in existence at that time such that 
the outcome of the claim would not have been manifestly 
different but for the error.

Initially, the Board recognizes the moving party's assertion 
that the Board failed to assign higher ratings for the 
Veteran's service-connected varicose veins and 
thrombophlebitis.  She stated that the medical evidence 
showed that the Veteran's service-connected disabilities were 
more severe than the assigned ratings that were upheld by the 
Board in the July 1984 decision.  The record shows that the 
Veteran's thrombophlebitis of the right lower extremity and 
left lower extremity was evaluated under Diagnostic Code 7121 
(1984).  Diagnostic Code 7121 provided a 10 percent rating 
for unilateral phlebitis or thrombophlebitis with 
obliteration of deep return circulation when there was 
persistent moderate swelling of the leg not markedly 
increased on standing or walking or persistent swelling of 
the arm or forearm not increased in the dependent position.  
A 30 percent disability rating was applicable when there was 
obliteration of deep return circulation where there was 
persistent swelling of the leg or thigh, increased on 
standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation, and 
cyanosis or persistent swelling of arm or forearm, increased 
in the dependent position; and moderate discoloration, 
pigmentation, or cyanosis.  The Board listed the medical 
evidence of record, applied the correct laws and regulations, 
and arrived at the conclusion that the 10 percent disability 
rating for thrombophlebitis of the right lower extremity and 
the 10 percent disability rating for thrombophlebitis of the 
left lower extremity, and no higher, were appropriate.  In 
addition, with respect to the Veteran's service-connected 
bilateral varicose veins, the Board applied Diagnostic Code 
7120 (1984).  Diagnostic Code 7120 provided a 30 percent 
disability rating for moderately severe bilateral varicose 
veins, involving the superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 centimeters in diameter and with symptoms of 
pain or cramping on exertion, but with no involvement of the 
deep circulation.  A 50 percent disability rating was 
warranted for severe bilateral varicose veins involving the 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion, and sacculation and with edema 
and episodes of ulceration, but with no involvement of the 
deep circulation.  Again, the Board listed the medical 
evidence, applied the correct laws and regulations and 
arrived at the conclusion that the 30 percent disability 
rating for bilateral varicose veins, but no higher, was 
appropriate.  Although the moving party states that the 
medical evidence was weighed incorrectly and that the Board 
discredited the favorable opinions without an explanation, 
this argument must fail because there must be more than a 
disagreement with how the facts were weighed or evaluated.  
Such a disagreement with how the facts were weighed is 
insufficient to constitute CUE.  See Russell, Fugo, supra.  
In issuing its July 1984 decision, the Board clearly 
considered the medical evidence of record to which the moving 
party has referred before determining the severity of the 
Veteran's disabilities.  

In this regard, the Board does not necessarily dispute that 
there is favorable evidence of record supporting the 
assignment of higher ratings for the Veteran's service-
connected bilateral varicose veins and thrombophlebitis.  For 
example, the May 1982 private treatment record showed that 
the varicosities were worsening and accompanied with pain.  
However, there was also substantial evidence of record from 
which the Board could reasonably conclude that the Veteran's 
service-connected disabilities did not warrant increased 
disability ratings.  The January 1983 VA record, for 
instance, showed that there was no evidence of edema of the 
varicosities and no evidence of thrombophlebitis.  The 
October 1980 VA examination report specifically noted that 
the Veteran had moderately severe venous insufficiency.  To 
further address the representative's arguments, the Board 
would have to engage in reevaluating each piece of evidence 
of record in July 1984 to determine how probative it is, in 
pursuit of reaching its own conclusion as to whether the 
Veteran's thrombophlebitis of the left lower extremity, 
thrombophlebitis of the right lower extremity, and bilateral 
varicose veins warranted higher disability ratings.  Such an 
inquiry requires weighing and evaluating evidence which, as 
stated above, cannot constitute a valid claim of CUE.  
Finally, the Board recognizes the moving party's allegation 
that the Board did not provide reasons and bases for 
discrediting the favorable medical evidence.  However, at the 
time of the 1984 Board decision, the current requirement that 
the Board's decision contain reasons or bases for its 
findings and conclusions was not in effect.  Compare 38 
U.S.C.A. § 7104(d) (West 2002) to 38 U.S.C. § 4004(d) (1976).  
Therefore, the July 1984 Board decision, with respect to the 
evaluation of the Veteran's service-connected 
thrombophlebitis of the lower extremities and the bilateral 
varicose veins, was reasonably supported by the evidence of 
record and the Board correctly applied the laws and 
regulations then in effect such that the decision made was 
not clearly and unmistakably erroneous and revision or 
reversal is not warranted.

Furthermore, the moving party and her representative have 
argued that VA failed to obtain SSA records and that the July 
1984 decision did not consider the SSA disability 
determination that was included in the evidence of record.  
With respect to the SSA records, the Board notes that those 
allegations that VA failed in its duty to assist are, as a 
matter of law, insufficient to form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  CUE is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and an 
incomplete record, factually correct in all other respects, 
is not CUE.  Id.  

With respect to the allegation that the Board did not 
consider the SSA disability determination, the Board observes 
that the July 1984 decision did not include mention of the 
disability determination, which was an error.  The moving 
party further explained that if the Board considered the SSA 
disability determination, the Veteran would have been awarded 
a TDIU.  However, CUE is the kind of error, of fact or law, 
that when called to the attention of later reviewers 
compelled a conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  In the July 1984 decision, although the 
Board considered the medical evidence that noted that the 
Veteran was unemployable, it was determined that the Veteran 
was not unemployable as the result of his service-connected 
disabilities.  38 C.F.R. § 4.16 (1984).  Considering the SSA 
disability determination would not manifestly change the 
outcome of the July 1984 decision because the award of SSA 
disability benefits was not only based on the Veteran's 
service-connected disabilities, but also awarded due to the 
Veteran's other disabilities.  Indeed, the 1983 SSA 
determination showed that the Veteran also had degenerative 
arthritis of the right shoulder and cervical spine, 
hypertension, and pulmonary disease.  Failure to discuss 
regulations or certain items of evidence does not constitute 
CUE as there is nothing to suggest that, had there been a 
written discussion of such regulations, a different result 
would have ensued.  See Crippen,  9 Vet. App. at 421 (1996).  
Thus, specific consideration of the SSA disability 
determination would not have manifestly changed the outcome 
of the July 1984 decision and, therefore, the error to 
include the SSA disability determination does not constitute 
CUE.  

Finally, the moving party has argued that the Veteran was 
entitled to a TDIU at the time of the July 1984 decision.  
Specifically, she stated that the Veteran's service-connected 
disabilities led to his unemployability and that the Board 
did not explain why it discredited the opinions of the 
private physicians.  See October 2008 brief.  In reviewing 
the July 1984 decision, the Board listed the opinions 
provided with respect to the Veteran's unemployability and 
correctly applied the provisions of           38 C.F.R. 4.16 
(1984).  It appears that the moving party is requesting that 
the Board reevaluate the evidence that was in existence at 
the time of the July 1984 decision and determine that the 
medical opinions provided show that the Veteran was 
unemployable due to his service-connected disabilities.  The 
moving party's disagreement with how the medical opinions 
were evaluated, i.e. found not to be probative of the matter 
on appeal, is inadequate to raise the claim of CUE.  Luallen, 
8 Vet. App. at 95.  To present a valid claim of CUE, the 
moving party and her representative cannot simply request 
that the Board reweigh or reevaluate the evidence at the time 
of the July 1984 decision.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  Finally, as noted above, the moving party has 
asserted that the Board did not provide reasons and bases in 
the July 1984 decision for discrediting the favorable medical 
evidence that the Veteran was unemployable.  However, at the 
time of the 1984 Board decision, the current requirement that 
the Board's decision contain the reasons or bases for its 
findings and conclusions was not in effect.  Compare 38 
U.S.C.A. § 7104(d) (West 2002) to 38 U.S.C. § 4004(d) (1976).  
Thus, the Board's determination that the Veteran was not 
entitled to a TDIU in the July 1984 decision does not 
constitute CUE.    

Additionally, the Board recognizes the argument that the 
provision of 38 C.F.R.         § 4.16 (b) was not considered.  
Specifically, the moving party's representative states that 
the July 1984 decision did not determine whether the 
Veteran's claim for a TDIU should be submitted for 
extraschedular consideration.  In 1984, section 4.16(b) 
provided that ". . . It is the established policy of the 
Veterans Administration that all veterans who are unable to 
secure or follow a substantially gainful occupation by reason 
of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue. . "  38 C.F.R. § 4.16(b) (1984).  In the July 1984 
decision, the Board determined that the Veteran did not meet 
the schedular requirements for the assignment of a total 
disability compensation rating.  The Board also stated that 
the Veteran was not precluded from some form of substantially 
gainful occupation by reason of his service-connected 
disabilities in combination.  The Board notes that the 
provisions of  38 C.F.R. § 4.16(b) or referral to the 
Compensation and Pension Service were not specifically 
mentioned in the decision.  However, the July 1984 decision 
determined that the Veteran's service-connected disabilities 
did not preclude him from all forms of substantially gainful 
employment.  The provisions of 38 C.F.R. § 4.16(b) are 
applicable only if the Veteran is "unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities . . . "  Id.  Thus, as the 
Board determined that the Veteran was not unable to secure 
and follow a substantially gainful occupation due to his 
service-connected disabilities, referral to the Director of 
the Compensation and Pension Service was not required.  
Moreover, it is noted that a determination that applicable 
regulations were not applied may not be fairly ascertained 
merely from whether the regulations were cited or detailed 
reasons or bases given to support the decision.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (noting that '[i]t is 
difficult to see how either failure in 'duty to assist' or 
failure to give reasons or bases could ever be CUE').  Thus, 
the Board's determination that the Veteran was not 
unemployable due to his service-connected disabilities did 
not require application of 38 C.F.R. § 4.16(b) and, 
therefore, does not constitute CUE.  

The record does not reveal any kind of error of fact or law 
in the July 1984 Board decision that, when called to the 
attention of later reviewers, would compel the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  The 
criteria for a finding of CUE have not been met, and the 
motion must be denied.


ORDER

The motion for revision or reversal of the July 1984 Board 
decision on the basis of CUE is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


